Citation Nr: 1642754	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs

INTRODUCTION

The Veteran had active duty service from May 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an August 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the Board in June 2015.  The Board remanded the issue for further development in August 2015.  The case has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the probative evidence that a psychiatric disability was not diagnosed in service and the current disability is not causally related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, records from the Social Security Administration (SSA) and VA examination reports.  The Veteran reported that he was hospitalized during service in December 1961.  VA attempted to obtain these records, but the records were unavailable.  In November 2013, the Veteran was provided with notice of the unavailability of the records from Karamusel Naval Air Station Hospital, Yalova, Turkey in December 1961.  As all attempts to obtain the records are documented in the claims file and the Veteran has been notified about the missing records, the duty to assist has been satisfied.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, SSA and VA treatment records were obtained, a VA examination was conducted and opinion obtained, service personnel records were obtained, and in-service hospital records were requested.  The Veteran was notified the Veteran was notified that the records were not located.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection - Psychiatric Disability

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a psychiatric disability during his active service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with depression.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no treatment or diagnosis for a psychiatric disability.  The Veteran's personnel records show that he was unable to adapt to the general standards of his duties and that he possessed an immaturity trait that was in conflict with military standards.  He performed his duties in a substandard manner, requiring constant personal supervision, and had poor conduct both on and off duty.  On the September 1962 separation report of medical history, however, the Veteran denied depression, excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, loss of memory, or nervous trouble of any sort.  The separation report         of medical examination showed a clinically normal psychiatric evaluation.  

The Veteran reported during the June 2015 hearing that he was first treated for a mental disorder after 1975.  

As a chronic psychiatric disability was not treated or shown during service nor was    a psychosis present during the year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

Following service, in an October 1995 VA treatment record, the Veteran reported feeling depressed when requesting assistance with drug use.  The psychiatric treatment record showed diagnosis of polysubstance abuse, but did not diagnose depression.  

During a June 2001 military assessment mental health note, the Veteran specifically identified that he had no problems that are related to his military experience.

In an October 2001 VA treatment records, the Veteran stated that he served in      the Air Force from 1961 to 1962 in the police force.  He denied any physical or emotional problems as a result of his military experiences.  The examiner noted  that the severity index rating is judged as being 0-1 indicating no significant problem and that treatment is not indicated in this area, and the veteran would  agree with this rating.  The Veteran stated that he had never been treated as an inpatient or as an outpatient for emotional problems and had never been on any psychotropic medication for emotional difficulties.  The Veteran stated that he     was depressed once in his life in response to his wife's murder in 1966.  He stated that he was over that loss at the time of examination.  He reported that he felt some guilt over the death as he was not at home when his wife was murdered; however,  it should be noted that the Veteran is accepting of this loss and it is not causing him any significant problems.

March 2003 VA treatment records show a diagnosis of substance abuse, but no other psych diagnosis.  In a December 2003 VA treatment record, the Veteran denied feelings of depression, but noted nightmares about his wife's murder.

An August 2005 treatment record noted that the Veteran was in the US Air Force from 1961 to 1962.  His job was air police.  He denied service in a combat zone.  He denied residual problems from his military service.  He has had long term depression, one episode of treatment with medications.  A January 2006 VA treatment record showed depression due to unemployment.

The Veteran filed his claim for service connection for a psychiatric disorder in November 2010. 

A December 2013 private record noted that the Veteran is a 69 year old male with depression, hypertension, fatigue, and chronic low back pain with wide spread osteoarthritis.  The Veteran reported sustaining injuries while serving in the U.S. Military.  The examiner stated that he believed that the Veteran's depression and joint related problems could have been due to his military experience.

During the June 2015 hearing, the Veteran reported racial prejudice in service.     He also reported drinking at the age of 17 to the point of alcohol poisoning.  He was discharged after that event to see about his medical and mental condition.     He asserted that his separation examination was negative because in the 1960s psychiatric problems were not diagnosed.  He stated that he was depressed when they kicked him out of the military and he has been depressed since then.  

The Veteran was afforded a VA examination in January 2016.  At that time, the examiner diagnosed unspecified depressive disorder and cannabis use disorder, moderate.  The examiner stated that it is not possible to differentiate what symptoms 
are attributable to each diagnosis because the level of contribution of his ongoing cannabis use to his depression is uncertain.  The examiner noted that the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-V) states that "Chronic intake of cannabis can produce a lack of motivation that resembles persistent depressive disorder."  The examiner provided a thorough social history.  He noted that the Veteran's military personnel records indicate that he was discharged due to an inability to adapt to the general standards of his duties as an air policeman, including 
an Article 15 for disrespectful language towards his NCO, having poor work performance, and not responding positively to counseling about these matters.    The Veteran told the examiner that he had not been informed of the reason for     his discharge from the Air Force and assumed it was because of having become intoxicated to the point of alcohol poisoning at a Christmas party in 1961 while stationed in Turkey.  He described his work performance in the Air Force as "excellent" and denied having any legal problem or Article 15 in the military.     The Veteran denied having any mental health services prior to or during his military service time.  His service treatment records did not indicate any mental health services during his military time.  The examiner found no documentation  for alcohol poisoning in the military.  The examiner noted that on the discharge physical examination, the Veteran did not endorse any mental health concerns on the self-report section of the examination and described himself as being in good health.  The separation examination also did not indicate any psychiatric problems.  

During the current examination, the Veteran stated his initial mental health services for depression occurred in the early 1970s at a civilian clinic.  He reported his    first substance abuse treatment occurring in 1985 and that he had been in treatment for substance use about nine times.  The Veteran's mental health diagnoses have 
always included substance abuse or dependence.  The examiner noted that diagnoses involving depression have been intermittent over time, with the Veteran being reported as denying any depression in some progress notes.  His history of substance abuse showed cocaine, reported first use in late 1970s and last use in 2008, and cannabis, reported first use in the military.  He reported current use of about one joint daily.  The examiner noted that the Veteran showed a tendency to relate all negative outcomes in his life to his discharge from the Air Force.  

The January 2016 VA examiner provided an opinion that cannabis use disorder is less likely than not incurred in or caused by the claimed in-service injury, event,    or illness.  While the Veteran reported today that his use of cannabis began in the military, he is reported elsewhere to have stated that use began prior to the military.  He also opined that unspecified depressive disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there is no documentation found that he was diagnosed or treated for a mental health problem in the military.  He reported that his initial treatment for depression was over 10 years after his discharge from the Air Force.  Inclusion of a depression diagnosis in progress notes from mental health providers has been episodic over time.  In several episodes of treatment, the Veteran has been reported to have denied any depressive symptoms or other mental health problems other than drug use.  When a depression diagnosis has been present, it has sometimes been related to losses in his life due to ongoing drug use.  His current depressive diagnosis is related to his response to his current life circumstance.  The level of contribution   of his ongoing cannabis use to his depression is uncertain.  

The Veteran submitted multiple lay statements discussing his psychiatric symptoms in November 2013.  His sister reported that the Veteran went from being a good, social, and concerned older brother to a mean solitary person who did not care for family.  Another sister reported that he came out of the military withdrawn, depressed, and unhappy.  A statement from his brother also showed that the Veteran came out of service dark, moody, and depressed.  

In this case, after a review of all the lay and medical evidence, the Board finds    that the Veteran's assertion of continued psychiatric symptomatology since active service is inconsistent with his prior assertions and is not persuasive.  In this regard, the history being provided continued symptoms of a psychiatric disability since active service since filing his claim in 2010, is contrary to his denial of psychiatric symptoms on his separation report of medical history, as well as his reports to medical providers in 1995 and from 2001 to 2005.

Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric examination was clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of greater probative value than the more recent recollections and assertions made many years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Moreover, when the Veteran sought to establish medical care after service, he did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Indeed, while seeking treatment from VA in 1995 and from 2001 to 2005, he denied any military-related problems.  Rather, the Veteran noted   in June 2001 that he had no problems related to his military experience.  In October 2001 he again noted no significant problem and stated that he was depressed only once in his life in response to his wife's murder in 1966.  The current statements      of psychiatric symptoms in service and continuing thereafter, made while seeking compensation benefits, are simply not persuasive in light of the medical evidence  and lay statements more contemporaneous to service.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  The Board finds the histories reported by the Veteran for treatment purposes prior to his date of claim are more 
persuasive and warrant greater probative value than the recent assertions and histories given when seeking VA compensation benefits.  In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against   the Veteran's credibility as to the post-claim assertion of onset during service or continuity of symptomatology since service.

The Board has considered the lay statements from the Veteran's brothers and    sister.  However, there is no indication that they have medical training sufficient to render a medical opinion as to the diagnosis or etiology of psychiatric disorders.  Moreover, they are attempting to recall events and observations occurring 50 years previously.  As such, the Board affords these statements less probative weight.  See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written is a factor that the Board can consider and weigh against a veteran's lay evidence).  

While the Veteran believes that his current psychiatric disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus,   the Veteran's own opinion regarding the etiology of his current depression is not competent medical evidence.  The Board finds the opinion of the January 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the December 2013 private nexus opinion noting that the Veteran's depression could have been due to his military service.  The examiner did not indicate whether he had reviewed the Veteran's previous in-service and post-service records or was familiar with his psychiatric treatment.  The Board also finds that the use of the phrase "could have been due to" is speculative.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Finally, no rationale for the opinion was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the December 2013 opinion is of little, if any, probative value.  

Conversely, the opinion of the VA examiner was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for    the conclusion reached.  As such, this opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, an acquired psychiatric disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current psychiatric disability is related to service.  To the extent a personality disorder has been noted, such condition is not a disability for which service connection can be established.  38 C.F.R. § 3.303(c) (personality disorders are not diseases or injuries within the mean of application regulations).  Finally, concerning substance abuse and the diagnosis of cannabis abuse, disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs,    are not disabilities for which compensation is payable.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


